Citation Nr: 1610404	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-05 979	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for traumatic brain injury (TBI) including memory loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, including as due to service connected disabilities, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cervical spine disability, including degenerative cervical spondylosis.

4.  Entitlement to service connection for obstructive sleep apneal, including as due to service-connected nasal disability.

5.  Entitlement to service connection for gastroesophageal reflux disease with Barrett's esophagus (GI disability) including as due to service-connected headache disability.

6.  Entitlement to service connection for gynecomastia, including as due to service-connected headache disability.

7.  Entitlement to service connection for left upper extremity radiculopathy, including as due to service-connected back disability.

8.  Entitlement to a rating higher than 10 percent for low back strain.

9.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

10.  Entitlement to a rating higher than 30 percent for posttraumatic headaches (headache disability).

11.  Entitlement to an initial rating higher than 10 percent for status post-surgery, focal grade II chondral degeneration, medial femoral condyle, left (left knee disability).

12.  Entitlement to an initial rating higher than 10 percent for a small facture of the tip of the nasal septal deflection with mild chronic sinusitis and interference with breathing space (nasal disability).

13.  Entitlement to service connection for a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to January 1992.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The lengthy procedural history of the Veteran's claims is detailed in the Introduction to the Board's May 2014 decision/remand.

In December 2013, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In its May 2014 decision, the Board reopened the Veteran's previously denied claims for service connection for a skull fracture (now claimed as a TBI) and an acquired psychiatric disorder other than PTSD.  The Board remanded the reopened claims with the remaining service connection and increased rating claims, and his claim for a TDIU, to the Agency for Original Jurisdiction (AOJ) for further development.

In the interest of judicial economy, the Board has recharacterized the Veteran's claims for service connection for PTSD, and for an acquired psychiatric disorder other than PTSD, as set forth on the title page.  See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2014 VA examiner noted the Veteran's report of flare-ups of back pain approximately every three months; and episodes of left knee swelling and locking.  The examiner could not specify if, when, or to what extent, in degrees, further repetitive use or flare-ups limited function, because "(such) was not a contention with literature support."  The examiner stated this could only be opined if a flare-up occurred during an examination.  It was not explained why the Veteran's competent reports could not be considered.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  A new examination is required to determine the current severity of the Veteran's lumbar spine and left knee disabilities.

In May 2014, the Board directed that the Veteran's TDIU claim should be referred to the VA Director of Compensation and Pension (C&P) for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) (2015) for "any period on appeal when the Veteran was unemployed and did not meet the percentage requirements for" a TDIU.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  That is, for any period since July 28, 2009 (one year prior to receipt of his TDIU claim on July 28, 2010).

In June 2015, the RO reported that the Veteran's TDIU claim was not referred for extraschedular consideration because he was currently employed full time.  This is contrary to the Board's directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2011, the Denver VAMC reported that it had orthopedic treatment records for the Veteran in 1993, not records of PTSD treatment as the RO requested.  Nevertheless, VA is required to obtain all records of VA treatment regardless of relevance.  Sullivan v. McDonald, No. 2015-7076 (Fed. Cir Mar 8, 2016) (interpreting 38 CFR 3.159(c)(3) (2015)).

Recent medical records regarding the Veteran's VA treatment, including a June 9, 2015 audiology evaluation identified by the Veteran in June 2015, have not been obtained.

The RO obtained pertinent medical records from the Social Security Administration that it added to the record after the June 2015 supplemental statement of the case (SSOC) and before recertification to the Board.  It did not issue a new SSOC as required by 38 C.F.R. § 19.31, 19.37 (2015).  The Veteran's attorney did not respond to a Board request to clarify whether the Veteran wished to waive AOJ consideration of the records.  He was advised that if he did not waive AOJ consideration the appeal would be remanded to that agency for initial consideration.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Denver including orthopedic treatment in 1993, and from the VAMCs in Lincoln, Omaha, Tampa, and Biloxi, including the Pensacola JACC and Panama City CBOC since May 2015, including a June 9, 2015 JACC audiology evaluation, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development directed above, schedule the Veteran for a VA examination by a physician to determine the currently severity of his service-connected left knee disability, and all orthopedic and neurologic manifestations of his lumbar spine and left lower extremity radiculopathy. 

a. The claims folder must be reviewed by the examiner. 

b. This should include an examination to determine all neurologic abnormalities that result from the Veteran's low back disability.

c. The examiner should report whether there is additional limitation of function of the left knee or low back due to weakened movement, excess fatigability, incoordination, flare-ups, and/or pain. All functional losses, including due to flare-ups, should be equated to additional loss of motion (beyond what is shown clinically). 

The examiner should note the Veteran's reports of the extent of limitation of motion during flare-ups; state whether these reports can be interpreted as showing a specific degree of additional limitation of motion during flare-ups; and whether there is any medical reason for disregarding the Veteran's reports.

d. Findings should also be made with regard to radiculopathy affecting each lower extremity.  The affected nerves should be identified and the impairment for each should be characterized as "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, neuralgia, neuritis; or complete paralysis. 

e. The examiner should provide a full description of the effects the left knee and lumbar spine and left lower extremity radiculopathy have had on the Veteran's ordinary activities over the course of the appeal period.  

f. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

3. For any period during the current appeal when the Veteran was unemployed but did not meet the percentage requirements for a TDIU (any period since July 28, 2009), refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

4. If any benefit on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




